DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the last line of paragraph 51, “is applied or a shape” is unclear.    
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 11 - 15 refer to an “inhibiting member” which is not described in the specification.
Claim Objections
Claims 11-15 are objected to because of the following informalities: 
The term “inhibiting member” is used throughout these claims.  This term is not defined in the specification.  Term consistency throughout the claims is recommended, to provide clarity the term “latch fixing member” should be used in the claims.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-14 are rejected under 35 U.S.C. 103 as being anticipated by Lee (US 2006/0266088 A1) in view of Dusan (EP 1683936 A1)
Regarding claim 1, Lee teaches a door lock mortise (100) comprising: a latch bolt (130) configured maintain a door in a closed state (not shown); a latch operating member (166) configured to be rotatably operated to release the latch bolt from the striker plate (rotates to pull latch bolt through member 180); a latch cover member formed to surround the latch bolt (134); a latch operating member manipulating portion configured to be rotated by an indoor or outdoor operating unit (171) and configured to rotate the latch operating member (rotates through contact with 170); a dead bolt (110) and configured to maintain the door in a locked state (Figure 3); and a latch fixing member (190) configured to be inserted between the latch operating member and the latch cover member in response 0to the dead bolt being locked (Figure 3) and removed from between the latch operating member and the latch cover member in response to the dead bolt being unlocked (Figure 4).
Lee does not teach wherein the latch and dead bolt are to be inserted into a striker plate.  
Dusan teaches that it is well known in the art for a mortise lock to incorporate a striker plate on the receiving side of the opening for the latch and dead bolt (Paragraph 0039).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Dusan with those of Lee to incorporate a striker plate into the mortise lock of Lee.  All the claimed elements were known in the prior art and one skilled in the art could have combined the striker plate of Dusan 
Regarding claim 2, Lee in view of Dusan teaches the door lock mortise of claim 1, wherein the latch fixing member (Lee’ 190) is further configured to be inserted between the latch operating member (Lee’ 166) and the latch cover member (Lee’ 134) by being moved upward and downward, leftward and rightward, or backward and forward (Lee’ Figure 3 – Figure 4 shows movement up and down).
Regarding claim 3, Lee in view of Dusan teaches the door lock mortise of claim 1, wherein the latch fixing member (Lee’ 190) is further configured to be inserted between the latch operating member (Lee’ 166) and the latch cover member (Lee’ 134) by being rotated (Lee’ Rotates in direction of arrow in Figure 4).
Regarding claim 6, Lee in view of Dusan teaches The door lock mortise of claim 1, wherein: the dead bolt (Lee’ 110) is further configured to be inserted and moved into the striker plate of the door frame in response to the dead bolt being locked (Lee’ Figure 3), and to enter into and move in a direction of an inside of the door lock mortise in response to the dead bolt being unlocked (Lee’ Figure 4); one end portion of an elastic member (annotated Figure 1) located at the dead bolt in a non-fixed state (Lee’ touches 114) is configured to rotate clockwise or counterclockwise (Lee’ Figure 3 to Figure 4); and the latch fixing member (Lee’ 190) in which the other end portion of the elastic member is located is further configured to be moved upward and downward in response to rotation of the elastic member (Lee’ Figure 3 - Figure 4). 

    PNG
    media_image1.png
    486
    708
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 7, Lee in view of Dusan teaches the door lock mortise of claim 6, wherein: the dead bolt (Lee’ 110) comprises a first locking protrusion portion and a second locking protrusion portion configured to contact the one end portion of the elastic member; the elastic member is configured to be rotated by movement of the first locking protrusion portion in response to the dead bolt being unlocked; and the elastic member is further configured to be rotated by movement of the second locking protrusion portion in response to the dead bolt being locked.
The first and second locking protrusion are both being interpreted as part 114 of Lee’s invention.  In response to the deadbolt being unlocked the first locking protrusion moves away from the elastic member (Lee’ 192) and allows the rotation of the elastic member.  In response to the deadbolt being locked the second locking protrusion (Lee’ 114) rotates the elastic member (Lee’ 192).  Duplicating these parts to have a first and a second locking member would have been obvious to one of ordinary skill in the art as it is an obvious variant that is being performed by a single locking protrusion in Lee’s invention.  This ruling has been upheld in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that 
Regarding claim 8, Lee in view of Dusan teaches the door lock mortise of claim 7, wherein: the latch fixing member (Lee’ 190) is further configured to be moved upward in response to the rotation of the elastic member when the dead bolt is unlocked (Lee’ Figure 4); and the latch fixing member is further configured to be moved downward in response to the rotation of the elastic member when the dead bolt is locked (Lee’ Figure 3).
Regarding claim 9, Lee in view of Dusan teaches the door lock mortise of claim 7, wherein: the latch fixing member (Lee’ 190) is further configured to be moved downward in response to the rotation of the elastic member when the dead bolt is unlocked; and the latch fixing member is further configured to be moved upward in response to the rotation of the elastic member when the dead bolt is locked. (Similar to the description in the included specification, when the latch fixing member is located at a lower position on the elastic member past the pivot point, then the rotation of the elastic member would cause the latch fixing member to be moved upward when the dead bolt is locked, and be moved downward when the deadbolt is unlocked.)
Regarding claim 10, Lee in view of Dusan teaches the door lock mortise of claim 1, wherein: the latch operating member is in an operable state and the latch bolt is in a movable state in response to the dead bolt being unlocked (Lee’ Figure 4); and the latch operating member is in a non-operable state and the latch bolt is in a non- movable state in response to the dead bolt being locked (Lee’ Figure 3).
Regarding claim 11, Lee in view of Dusan teaches a door lock mortise comprising: a latch bolt (Lee’ 130) configured to extend from an edge of a door (Lee’ Figure 3) into a striker plate (Dusan’ Paragraph 0039) and to retract into a pocket provided in the edge of the door (Lee’ Figure 5), the striker plate being provided on a doorjamb (Dusan’ Paragraph 0039); a dead bolt (Lee’ 110) configured to extend into the striker plate (Dusan’ Paragraph 0039) and to retract into the pocket (Lee’ Figure 5); a 
Regarding claim 12, Lee in view of Dusan teaches the door lock mortise of claim 11, wherein: the inhibiting member (Lee’ 190) comprises a fixing portion that is movable between a fixing state and a releasing state (Lee’ Figure 3- Figure 4); in the fixing state, the fixing portion (Lee’ 190) is provided at a first position between the latch operating member and a cover surrounding the latch bolt (Lee’ Figure 3); and in the releasing state, the fixing portion is provided at a second position other than between the latch operating member and the cover surrounding the latch bolt (Lee’ Figure 4).
Regarding claim 13, Lee in view of Dusan teaches the door lock mortise of claim 12, wherein: the fixing portion (Lee’ 190) is configured to move to the fixing state (Lee’ Figure 3) in response to the dead bolt (110) extending into the striker plate (Dusan’ Paragraph 0039); and the fixing portion (Lee’ 190) is configured to move to the releasing state in response to the dead bolt retracting into the pocket (Lee’ Figure 4).  
Regarding claim 14, Lee in view of Dusan teaches the door lock mortise of claim 11, further comprising an elastic member (annotated figure 1) connected to the dead bolt and the inhibiting member, wherein the elastic member is configured to rotate in response to protrusion of the dead bolt (Lee’ Figure 4 – Figure 3), wherein the inhibiting member(Lee’ 190) is further configured to move to a position which inhibits the rotation of the latch operating member in response to rotation of the elastic member (Lee’ Figure 3).

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dusan and further in view of Xu (CN 104818904 A).
Regarding claim 4, Lee in view of Dusan teaches the door lock mortise of claim 2, with a latch fixing member (Lee’ 190).  Lee does not teach wherein the latch fixing member comprises: a mounting portion having a groove portion into which a fixing member passing through the dead bolt is inserted; and a fixing portion configured to extend to one side of the mounting portion and further configured to be inserted and removed from between the latch operating member and the latch cover member.
Xu teaches wherein the latch fixing member (6) comprises: a mounting portion having a groove portion into which a fixing member passing through the dead bolt is inserted (See annotated figure 2); and a fixing portion configured to extend to one side of the mounting portion and further configured to be inserted and removed from between the latch operating member and the latch cover member (See annotated figure 2).
It would have been obvious to one of ordinary skill in the art to combine the features of the latch fixing member taught by Xu with the latch fixing member taught by Lee in view of Dusan to incorporate a mounting portion and a fixing portion with specific features.  Doing so allows for a direct connection to the dead bolt through the fixing member and less intermediate parts in the blocking mechanism.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 


    PNG
    media_image2.png
    710
    625
    media_image2.png
    Greyscale

Annotated Figure 2
	Regarding claim 5, Lee in view of Dusan and Xu teaches the door lock mortise of claim 4, wherein the fixing portion (annotated figure 2) comprises: a parallel portion (annotated figure 3) configured not to contact one end portion of the latch cover member; and a locking portion (annotated figure 3) configured to protrude between the latch operating member and the latch cover member, the locking portion being provided perpendicular to the parallel portion (annotated figure 3).

    PNG
    media_image3.png
    710
    625
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 15, Lee in view of Dusan teaches the door lock mortise of claim 14,  wherein the fixing member (annotated figure 4) is coupled to the elastic member (annotated figure 4) such that the inhibiting member (Lee’ 190) moves relative to the fixing member in response to rotation of the elastic member (Lee’ Figure 4). 
Lee in view of Dusan does not teach wherein a fixing member passing through the dead bolt is inserted into a notch provided on the inhibiting member.
Xu teaches wherein a fixing member (annotated figure 2) passing through the dead bolt is inserted into a notch (annotated figure 2, groove portion) provided on the inhibiting member (6).  
It would have been obvious to one of ordinary skill in the art to combine the features of the latch fixing member taught by Xu with the latch fixing member taught by Lee in view of Dusan to incorporate a mounting portion and a fixing portion with specific features.  Doing so allows for a direct connection to the dead bolt through the fixing member and less intermediate parts in the blocking 

    PNG
    media_image4.png
    493
    708
    media_image4.png
    Greyscale
 
Annotated Figure 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675